DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claim 2 in the reply filed on April 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation and Analysis
The Examiner notes that the claim recites the term “stitch-coating”. The instant specification recites that “ ‘Stitch-coating’ refers to intermittent coating of an adhesive”. Based on the recitation, the Examiner interprets the term “Stitch-coating” to refer to any discontinuous, patterned, selective or otherwise non-uniform coating.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 currently depends on withdrawn claim 1, and therefore does not describe the entirety of its limitations within the bounds of one statutory category of invention. Should the invention as represented by claim 2 reach a condition for allowance, the limitations of claim 1 would have to be fully recited in claim 2 prior to allowance. Relatedly, “the structure adhesive composition” should be “a structure adhesive composition” because in the context claim 2, it would be the first instance of the limitation invoked in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the preamble of the claim directs the method “for producing a vehicle structure”. However, the body of the claim does not indicate at what point is a vehicle structure produced and does not reference what is stitch-coated. The preamble therefore is not commensurate in scope with the body of the claim, rendering unclear whether “producing a vehicle structure” is intended as a claim limitation or as an intended use of the method, rendering the claim indefinite. Secondly, claim 2 recites a broad step of stitch-coating as well as the concept of an adherand heated to a given temperature. However, as recited the claim does not recite what is stitch-coated and does not necessitate that the surface that is stitch-coated is the recited adherend; therefore it becomes unclear what objected is stitch-coated.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. JP2015108077A (hereafter “Hattori”, machine translation provided and referenced) and in view of JP2006213262A (hereafter “Higaki”, machine translation provided and referenced).
Regarding claim 2, in view of the indefiniteness of the claim, Hattori is directed to a structural adhesive composition for objects such as doors, hoods, trunk lids, and vehicle bodies (page 1 2nd paragraph); and also discloses within an example a method of applying the structural adhesive composition (page 1, page 11). Hattori discloses a composition comprising: an epoxy resin, core/shell type rubber particles, and a hardener, wherein the core/shell type rubber particles are a dispersed-state mixture including both primary particles and secondary aggregates. The hardener is a latent hardener such as dicyandiamide (page 1 2nd paragraph, page 8 3rd paragraph), and the amount of the core/shell type rubber particles contained is 25-45 parts by weight per 100 parts by weight of the epoxy resin (page 13 5th paragraph). A calculation from the amounts shown in examples 1-3 of table 1 reveals that the core/shell type rubber particles account for about 15 mass% of the structural adhesive. While Hattori does not expressly teach that the 50°C viscosities are between 190 – 380 Pa-s at a shear rate of 5 (sec-1) and that the 50°C viscosities are between 1 – 30 Pa-s at a shear rate of 200 (sec-1), since the structural adhesive is similar in components and amounts thereof to that of claim 1 of the present application, the 50°C viscosities at the claimed shear rates are also considered to be similar. Even if the abovementioned viscosities differ therefrom, Hattori (page 8 5th paragraph) indicates that a thixotropic agent can be added in order to improve the handleability and that carbon ECP was added as the thixotropic agent in the examples. Consequently, it would have been obvious to one of ordinary skill in the art to a person skilled in the art to have modified Hattori by regulating the amount of a thixotropic agent and decide ranges of 50°C viscosity at the claimed shear rates in order to optimize handleability. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
	Hattori discloses that the method of applying the structural adhesive comprises: providing a steel plate [interpreted as an adherend or other substrate]; and using a pump and hand gun to coat the adhesive composition in a bead shape [related to a stitch-coat]. (page 11 last paragraph – page 12 first paragraph)
Hattori also does not expressly teach that the coating occurs while the adherend is heated at/ at a temperature of 40 to 60 °C.
However, Hattori does expressly teach that the adhesive composition can be applied to surfaces in warm application between 35 to 40°C, overlapping with the claimed range at the endpoint (page 9 4th paragraph). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Finally, Hattori does not expressly teach that the adhesive is stitch-coated.
Higaki is directed to the joining of panel members of a vehicle body [related to vehicle structure] ([0001]).  Higaki discloses that in prior art, spot welding is used alongside adhesives to join panel member surfaces ([0002] – [0004]). However, prior art methods that simply apply adhesive in joining parts followed by spot welding leads to burned adhesive and protruding adhesive on the outer edges of panel members. Higaki discloses a method of disposing adhesive intermittently spaced apart [stitch-coated] to overcome the problems of the prior art ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hattori by stitch-coating the adhesive composition in applications involving warm application becuase Higaki teaches that such stitch-coating helps avoid burning of adhesive in post-processing such as welding as well as prevent overuse of adhesive during joining of parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717